DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 20, 27, 32 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and computer-readable media to 
-display a plurality of bills, with corresponding due dates
-a graphical user interface including rows for bills and account identifier
-displaying due date indicators relative to a graphical timeline, which daes are linearly positioned
-account identifier for ach bill is visually coded to specify status. 
The elements found within the claimed invention include a majority of displaying bill information, and the display of a bill is a way for clients to manage the sales activities as it realties to a variety of vendors, managing sales activities is enumerated 
This judicial exception is not integrated into a practical application because the claims do not integrate any element, including the graphical user interface, or storage medium for the method, as anything more than simply "cause" the display. The elements are being applied to the computer but are not doing anything more than being passively linked and allowing actions to happen. The idea of displaying of bills, in a specific manner, using visual indicators that include a timeline and color indicators, does not include any aspect of the computer, other than being applied to said computer to display the abstract idea. Without the practical application, they remain rejected under MPE 2106.05(f).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not add additional elements that amount to significantly more than the exception, since the methods, and instructions stored on the on medium, are simply applied and passively cause action on display devices, and on hardware. The visual descriptors of the display, does not change that hardware of the computer or storage medium, improve the computer elements, or provide anything more than abstract ideas being applied. Therefore, the claims remain rejected under MPEP 2106.05(f).
Dependent claims 21-26, 28-31, 33-35, and 37-39 do not add any additional elements above and beyond further details to the previously presented abstract idea of displaying bills. Adding more details to the visual appearance of timeline and graphs does not create an integration into computer elements, or significantly more. Therefore 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 20-39 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by US 2008/0249936 A1 Miller et al.

Regarding claim 20, Miller discloses a computer-implemented method for causing display of a plurality of bills, each bill having a corresponding due date (Miller Para. [0012] the system is displayed; Para. [0097] bill analysis), the method comprising: 
causing display of the plurality of bills on a graphic user interface including rows for bills and an account identifier for each bill in the plurality of bills (Miller Para. [0065-0067] display of bill timelines; Para. [0099] the bills comprise identifiers for vendors, categories, clients, etc.; Fig. 10A, display of bills in rows, with account identifiers); 
causing display of due date indicators in the rows graphically representing the due dates of each respective bill relative to graphical timeline on which dates are linearly positioned (Miller Para. [0097] due date is one of the used data points); Fig. 10A, the first two columns list the due date for the respective row, and the table is able to visually display the order, and the due dates are positioned in order, in a singular line), 
and wherein the account identifier for each bill is visually coded by display of at least one of a background color, fill pattern, or due date indicator color that specifies status of the respective bill (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 21, Miller discloses the computer-implemented method of claim 20, further including, visually coding of a payment status of the respective bill (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment).

(Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 23, Miller discloses the computer-implemented method of claim 21, wherein the payment status of the respective bill is visually coded as an icon (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 24, Miller discloses the computer-implemented method of claim 20, further including assigning a color to one of a segment of the timeline and the due date indicator for the respective bill, based on a condition selected from the set comprising: paid, unpaid, size of payment, and autopay set (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

(Miller Para. [0106] the history may be analyzed to determine past payments; Para. [0118] the system may be accessed by the client and may be used to manage payments, and display history of bills; Fig. 10A, 11A, 11B).

Regarding claim 26, Miller discloses the computer-implemented method of claim 20, further including, in addition to causing display of the plurality of bills, causing display of rows that include a plurality of anticipated bills in accounts that were paid periodically in prior periods, for which no current bill has been registered (Miller Para. [0062] the client database may include previous payments and use that information to extrapolate expected future payments, as well as the expected future payment dates, which would create a profile).

Regarding claim 27, Miller discloses a non-transitory computer-readable media including computer instructions that, when loaded on hardware, cause the hardware to be configured to implement a method for causing display a plurality of bills (Miller Para. [0012] the system is displayed; Para. [0054] computer comprising servers and computer-executable instructions; Para. [0097] bill analysis), each bill having a corresponding due date, the method comprising: 
causing display of the plurality of bills on a graphic user interface including rows for bills and an account identifier for each bill in the plurality of bills (Miller Para. [0065-0067] display of bill timelines; Para. [0099] the bills comprise identifiers for vendors, categories, clients, etc.; Fig. 10A, display of bills in rows, with account identifiers); 
causing display of due date indicators in the rows graphically representing the due dates of each respective bill relative to a graphical timeline on which dates are linearly positioned (Miller Para. [0097]due date is one of the used data points); Fig. 10A, the first two columns list the due date for the respective row and the table is able to visually display the order, and the due dates are positioned in order, in a singular line), 
a	nd wherein the account identifier for each bill is visually coded by display of at least one of a background color, fill pattern, or due date indicator color that specifies status of the respective bill (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 28, Miller discloses the non-transitory computer-readable media of claim 27, further causing the hardware to be configured to cause visual coding of a payment status of the respective bill (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment).

(Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 30, Miller discloses the non-transitory computer-readable media of claim 28, wherein the payment status of the respective bill is visually coded as an icon (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 31, Miller discloses the non-transitory computer-readable media of claim 27, further causing the hardware to be configured to assign a color to one of a segment of the timeline and the due date indicator for the respective bill, based on a condition selected from the set comprising: paid, unpaid, size of payment, and autopay set (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

(Miller Para. [0012] the system is displayed; Para. [0097] bill analysis), the method comprising: 
causing display of the plurality of bills on a graphic user interface including rows for bills and an account identifier for each bill in the plurality of bills (Miller Para. [0065-0067] display of bill timelines; Para. [0099] the bills comprise identifiers for vendors, categories, clients, etc.; Fig. 10A, display of bills in rows, with account identifiers); 
causing display of due date indicators in the rows graphically representing the due dates of each bill the respective bill against a graphical timeline on which dates are linearly positioned, wherein the rows share a common timeline alignment (Miller Para. [0097] due date is one of the used data points); Fig. 10A, the first two columns list the due date for the respective row, column 1 visually indicates the month by a number, and then followed by column 2, the day within the month, therefore the rows may be compared visually and quickly and the table is able to visually display the order, and the due dates are positioned in order, in a singular line); 
and further causing display, for a plurality of the bills, of control items comprising at least one of a link and a button, the items operative to cause display of at least parts of underlying bill source of respective bills or operative to cause display of a bill payment dialogue for the respective bills (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 33, Miller discloses the computer-implemented method of claim 32, further including assigning a color to one of a segment of the timeline and the due date indicator for the respective bill, based on a condition selected from the set comprising: paid, unpaid, size of payment, and autopay set (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 34, Miller discloses the computer-implemented method of claim 32, further including, responsive to receiving a user request, causing display of a billing history for a selected account (Miller Para. [0106] the history may be analyzed to determine past payments; Para. [0118] the system may be accessed by the client and may be used to manage payments, and display history of bills; Fig. 10A, 11A, 11B).

Regarding claim 35, Miller discloses the computer-implemented method of claim 32, in addition to causing display of the plurality of bills, causing display of rows that include a plurality of anticipated bills in accounts that were paid periodically (Miller Para. [0062] the client database may include previous payments and use that information to extrapolate expected future payments, as well as the expected future payment dates, which would create a profile).

Regarding claim 36, Miller discloses a non-transitory computer-readable media including computer instructions that, when loaded on hardware, cause the hardware to be configured to implement a method for causing display of a plurality of bills (Miller Para. [0012] the system is displayed; Para. [0054] computer comprising servers and computer-executable instructions; Para. [0097] bill analysis), each bill having a corresponding due date, the method comprising: 
causing display of the plurality of bills on a graphic user interface including rows for bills and an account identifier for each bill in the plurality of bills (Miller Para. [0065-0067] display of bill timelines; Para. [0099] the bills comprise identifiers for vendors, categories, clients, etc.; Fig. 10A, display of bills in rows, with account identifiers); 
causing display of due date indicators in the rows graphically representing the due dates of each bill the respective bill against a graphical timeline on which dates are linearly positioned, wherein the rows share a common timeline alignment (Miller Para. [0097] due date is one of the used data points); Fig. 10A, the first two columns list the due date for the respective row, column 1 visually indicates the month by a number, and then followed by column 2, the day within the month, therefore the rows may be compared visually and quickly and the table is able to visually display the order, and the due dates are positioned in order, in a singular line); 
and further causing display, for a plurality of the bills, of control items comprising at least one of a link and a button, the items operative to cause display of at least parts of underlying bill source of respective bills or operative to cause display of a bill payment dialogue for the respective bills (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 37, Miller discloses the non-transitory computer-readable media of claim 36, further causing the hardware to be configured to assign a color to one of a segment of the timeline and the due date indicator for the respective bill, based on a condition selected from the set comprising: paid, unpaid, size of payment, and autopay set (Miller Para. [0070] the records of each payment are present in the display; Fig. 10A, 11A-B, there is a symbol used, a check mark or cross to indicate payment; Para. [0127] payments are analyzed and given a colored rating for distinction).

Regarding claim 38, Miller discloses the non-transitory computer-readable media of claim 36, further causing the hardware to be configured to, responsive to (Miller Para. [0106] the history may be analyzed to determine past payments; Para. [0118] the system may be accessed by the client and may be used to manage payments, and display history of bills; Fig. 10A, 11A, 11B).

Regarding claim 39, Miller discloses the non-transitory computer-readable media of claim 27, further causing the hardware to be configured to, in addition to causing display of the plurality of bills, causing display of rows that include a plurality of anticipated bills in accounts that were paid periodically in prior periods, for which no current bill has been registered (Miller Para. [0062] the client database may include previous payments and use that information to extrapolate expected future payments, as well as the expected future payment dates, which would create a profile).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure US 6,578,015 B1 teaches paying a singular bill online (Haseltine Abstract); US 7,958,049 B2 teaches paying bills electronically, but fails to explicitly disclose the display timeline (Jamison Abstract) and US 6,519,571 B1 Guheen et al teaches managing the timeline of bill payments (Guheen Abstract).

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
Regarding 101, Examiner notes that the causing of display does not integrate the abstract idea into a practical application. The method and storage medium defines steps to create a graph using bill information, the graphical user interface is not presented in a way other than passively presenting this information. The display itself is not claimed to interact with the graphing process, the display is not in any way improved by the graphing process, and therefore it is not integrated and used as more than a computer the abstract idea is implemented on. Recently granted patents, as presented by the Applicant, have no bearing on the instant claims, as the instant claims are evaluated on their own basis, under the rules and guidelines of the MPEP. Therefore, the 101 rejection is maintained.
Regarding 102, Applicant specifically points to the limitation “display of due date indicators in the rows graphically representing the due dates of each respective bill relative to a graphical timeline on which dates are linearly positioned” and that this limitation is not found within Miller. Examiner respectively disagrees, as shown in Miller Para. [0097] and Fig. 10A, the table is able to display due dates of each respective bill, within their own rows, and those rows are listed from the closest due date to furthest. A timeline is described as a schedule of events and procedures, and therefore a graphical timeline, would be . 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687